Citation Nr: 1454159	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than June 7, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via video conference.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  


FINDING OF FACT

The Veteran filed a claim of service connection on September 5, 2006, and thereafter perfected an appeal of a November 2006 rating decision, which appeal ultimately led to a grant of service connection.  


CONCLUSION OF LAW

The criteria for an effective date of September 5, 2006, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme, which requires the filing of both a notice of disagreement (NOD) and a formal appeal.  Roy v. Brown, 5 Vet App. 554 (1993).  For an appeal to be timely, a claimant must file a NOD within the year after the RO sends notice of the adverse action, and then must submit a substantive appeal within 60 days after being sent a statement of the case (SOC), or within the remainder of the one-year period following the RO's notice to him or her of the adverse decision, whichever period ends later.  A substantive appeal consists of a VA Form 9 or correspondence containing the necessary information.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).

By an October 2011 rating decision, the Veteran was granted service connection for PTSD.  An effective date of June 7, 2010, was assigned for that award.  The Veteran disagrees with the effective date assigned for the award of service connection.  It is his contention that he perfected an appeal of an earlier denial of that same claim with the submission of a VA Form 9 in June 2009, and therefore the initial decision to deny him service connection for PTSD never became final.  As such, he contends that he is entitled to an effective date of September 5, 2006.

A review of the claims file reveals that the Veteran filed his initial claim for service connection for PTSD on September 5, 2006, which was subsequently denied by the RO in a rating decision issued in November 2006.  The Veteran filed what may be construed as a notice of disagreement (NOD) in August 2007 and submitted evidence of a combat-related incident.  The RO then issued a new rating decision in March 2008 denying the Veteran's claim.  In September 2008, the Veteran submitted treatment notes from the Veteran's Service Center regarding his treatment.  In November 2008, the RO issued a new rating decision denying the Veteran's claim.  Shortly thereafter, in November 2008, the Veteran submitted a letter from a fellow soldier regarding his service in the Republic of Vietnam.  The RO issued a new rating decision in December 2008, again denying the Veteran's claim.  In January 2009, the Veteran submitted another NOD and submitted further information with regards to an in-service stressor in March 2009.  The RO issued the Veteran a statement of the case on May 6, 2009.  

The Veteran, at his hearing, argued that he had submitted his VA Form 9 directly to VA, but that AMVETS, his then-appointed representative, took the liberty of getting the original Form 9 back from VA and returning it to him because it disagreed with his decision to pursue an appeal.  In a June 7, 2009, letter to the Veteran and submitted to VA, AMVETS explained that it disagreed with the Veteran's decision to pursue an appeal, and therefore, it was revoking its power of attorney.  Submitted with that letter was a copy of the Veteran's Form 9.  Notably, the letter from AMVETS did not seek to withdraw the Form 9, but only its representation of the Veteran in any future matters before VA. 

While the Veteran did not resubmit the original Form 9 after it was returned to him by AMVETS, a copy of the Veteran's Form 9, indicating his clear desire to appeal the decision to deny service connection for PTSD, and clearly showing the signature of the Veteran, is associated with his claims file and shows a clear date stamp by the RO of June 7, 2009.  Further, a note written on that copy indicates that someone at the RO spoke with AMVETS on July 21, 2009 regarding the location of the original and was told it was returned to the Veteran, but because the former representative had revoked it's power of attorney the previous month, it did not have the power to speak on the Veteran's behalf.  While it is thus clear that VA was aware of the Veteran's desire to appeal, there is no indication that the RO attempted to contact the Veteran thereafter with regards to the location of the original. 

The statutory language states what needs to be included in a successful appeal to the Board.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.202.  Because a date stamped copy of the Veteran's Form 9 is associated with the claims file, and because that copy includes all the information statutorily required to file an appeal, the Board is satisfied that the Veteran successfully perfected his appeal as of June 7, 2009.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date which the entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Here, the Veteran was assigned an effective date of June 7, 2010, which corresponds to the date on which the RO found that his claim had been reopened after a previous disallowance.  However, as discussed above, the Veteran had filed an appeal when he filed his Form 9 that was date stamped June 7, 2009.  Therefore, the denial of his original claim never became final.  While the Veteran was not granted service connection for PTSD until October 2011, and assigned an effective date of June 7, 2010, the Board notes that he submitted evidence in connection with his initial claim showing treatment for anger, depression and anxiety as early as February 2007.  Thus, with application of the benefit-of-the-doubt rule, the Board finds that the Veteran is entitled to an effective date for the award of service connection for PTSD of September 5, 2006, the date of his claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an effective date of September 5, 2006, for the award of service connection for PTSD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


